Per Curiam :
The complaint is defective because it does not show what were the provisions of the by-laws when plaintiff’s husband died, The complaint *925speaks entirely in the present tense and alleges only the provisions of the by laws when the action was commenced, which was more than a year after the hushand’s death. Non constat the by-laws may have been effectively amended in the meantime. , The interlocutory judgment- is, therefore, affirmed, with costs and disbursements, with leave to plaintiff to amend her complaint within twenty days upon payment of costs in this court and in the court below. Present — Ingraham, P. J., McLaughlin, Clarke and Scott, JJ. Judgment affirmed, with costs, with leave to plaintiff to amend on payment of costs.